Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 31, 2021

                                       No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                                 v.

                              CITY OF SAN ANTONIO, TEXAS,
                                        Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-26125
                            Honorable Aaron Haas, Judge Presiding

                                          ORDER
      This appeal was filed by three appellants: Bexar County Emergency Services District No.
5, Bexar County Emergency Services District No. 10, and Diamond Environmental
Management, L.P. (collectively, “appellants”). One of the appellants, Diamond Environmental
Management, L.P. (“Diamond”), filed its brief on March 23, 2021.

        On March 19, 2021, Bexar County Emergency Services District No. 5 and Bexar County
Emergency Services District No. 10 filed an Advisory with this court stating the clerk’s record
requested by Diamond did not include any pleadings filed, in the trial court, by Bexar County
Emergency Services District No. 5 and Bexar County Emergency Services District No. 10.
Therefore, on March 4, 2021, these appellants requested a supplemental clerk’s record from the
Bexar County District Clerk. On March 22, 2021, this court ordered the Bexar County District
Clerk to file in this court a supplemental clerk’s record containing the documents requested
by Bexar County Emergency Services District No. 5 and Bexar County Emergency Services
District No. 10 on March 4, 2021, no later than April 5, 2021. Our order also stated that Bexar
County Emergency Services District No. 5’s and Bexar County Emergency Services District No.
10’s briefs were due thirty days from the date the supplemental clerk’s record is filed in this
court.

        On March 30, 2021, appellee, the City of San Antonio, filed a motion stating its intent to
file a consolidated brief addressing all issues raised by all appellants and asking that its brief be
due thirty days from the date all appellants have filed their briefs. The motion is GRANTED and
the City’s brief is due thirty days from the date Bexar County Emergency Services District No. 5
and Bexar County Emergency Services District No. 10 file their brief.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court